                                                            Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                        1   Nathan G. Kanute, Esq. (NV Bar No. 12413)
                                                            SNELL & WILMER L.L.P.
                                                        2   50 West Liberty Street, Suite 510
                                                            Reno, NV 89501-1961
                                                        3   Telephone: (775) 785-5440
                                                            Facsimile: (775) 785-5441
                                                        4   Email: jwillis@swlaw.com
                                                                    nkanute@swlaw.com
                                                        5
                                                            Attorneys for Plaintiffs Wells Fargo Bank, N.A.
                                                        6   and Federal National Mortgage Association
                                                        7
                                                                                           UNITED STATES DISTRICT COURT
                                                        8
                                                                                                   DISTRICT OF NEVADA
                                                        9
                                                            WELLS FARGO BANK, N.A.; FEDERAL                       Case No.:    2:17-cv-01344-RFB-VCF
                                                       10   NATIONAL MORTGAGE ASSOCIATION;
                                                       11                                                           STIPULATION AND ORDER TO
                                                                                     Plaintiffs,                    EXTEND THE TIME TO REPLY IN
                                                       12   vs.                                                     SUPPORT OF WELLS FARGO’S
                   50 WEST LIBERTY STREET, SUITE 510




                                                                                                                    MOTION FOR SUMMARY
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13   CHESTNUT BLUFFS AVENUE TRUST;                           JUDGMENT AND TO RESPOND TO
                                                            NEVADA ASSOCIATION SERVICES,                            CHESTNUT BLUFFS AVENUE
                             LAW OFFICES


                              (775) 785-5440




                                                       14   INC.; COPPER RIDGE COMMUNITY                            TRUST’S MOTION TO DISMISS
Snell &L.L.P.




                                                            ASSOCIATION;
                                                       15

                                                       16                            Defendants.                    (SECOND REQUEST)

                                                       17

                                                       18             Plaintiffs Wells Fargo Bank, N.A. and Federal National Mortgage Association

                                                       19   (“Plaintiffs”) and Defendant Chestnut Bluffs Avenue Trust (“Chestnut”, collectively with

                                                       20   Plaintiffs, the “Parties”) hereby stipulate and agree, and respectfully request that the Court order,

                                                       21   that (i) the deadline for Plaintiffs to reply in support of their motion for summary judgment filed

                                                       22   September 14, 2018 [ECF No. 36] may be extended from November 21, 2018 to December 5,

                                                       23   2018 and (ii) the deadline for Plaintiffs to respond to Chestnut’s motion to dismiss filed October

                                                       24   25, 2018 [ECF No. 38] may be extended from November 21, 2018 to December 5, 2018.

                                                       25             Plaintiffs are in the process of assessing the arguments made by Chestnut in its response to

                                                       26   the MSJ and in its MTD. Given counsel’s hearing and briefing schedule in other cases and the

                                                       27   Thanksgiving holiday, additional time will be needed to fully analyze and respond to the

                                                       28   arguments.


                                                                                                        -1-
                                                            4814-0856-7936
                                                        1             Based on the foregoing, the Parties respectfully request that the Court grant this
                                                        2   Stipulation.
                                                        3
                                                            DATED this 21st day of November, 2018.             DATED this 21st day of November, 2018.
                                                        4
                                                            By:/s/Kerry P. Faughnan (with permission)          SNELL & WILMER L.L.P.
                                                        5     Kerry P. Faughnan, Esq.
                                                              Nevada Bar No. 12204                             By:      /s/Nathan G. Kanute
                                                        6     P. O. Box 335361                                       Jeffrey Willis, Esq.
                                                        7     North Las Vegas, Nevada 89033                          Nevada Bar No. 4797
                                                              Attorney for Chestnut Bluffs Avenue Trust              Nathan G. Kanute, Esq.
                                                        8                                                            Nevada Bar No. 12413
                                                                                                                     50 West Liberty Street, Suite 510
                                                        9                                                            Reno, Nevada 89501
                                                                                                                     Attorneys for Wells Fargo Bank, N.A.
                                                       10                                                            and Federal National Mortgage
                                                       11                                                            Association

                                                       12
                   50 WEST LIBERTY STREET, SUITE 510
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13
                             LAW OFFICES


                              (775) 785-5440




                                                       14
Snell &L.L.P.




                                                       15
                                                                      IT IS SO ORDERED.
                                                       16

                                                       17
                                                                                                       UNITED STATES DISTRICT JUDGE
                                                       18
                                                                                                       DATED: November 26, 2018.
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28


                                                                                                     -2-
                                                            4814-0856-7936
                                                        1                                     CERTIFICATE OF SERVICE
                                                        2             I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                        3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                        4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                        5
                                                                      DATED: November 21, 2018
                                                        6
                                                                                                           /s/ Lara J. Taylor
                                                        7                                                  An Employee of Snell & Wilmer L.L.P.

                                                        8

                                                        9

                                                       10

                                                       11

                                                       12
                   50 WEST LIBERTY STREET, SUITE 510
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13
                             LAW OFFICES


                              (775) 785-5440




                                                       14
Snell &L.L.P.




                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28


                                                                                                        -3-
                                                            4814-0856-7936
